Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Non-Final Rejection 

 The Status of Claims:
Claims 1-8 are pending. 
Claims 1-8 are rejected. 
Claims 1, and 5-8 are objected.

DETAILED ACTION
1. 	Claims 1-8 are under consideration in this Office Action.
 					       Priority 
2.	It is noted that this application is a continuation of 15/927,505 03/21/2018 PAT 10618922 which is a continuation of 15/021,053(03/10/2016)(US 9,994,599), which is a 371 of PCT/US 14/55356(09/12/2014), which claims a benefit of 61/877,505(09/13/2013) and claims benefit of 61/881,480 (09/24/2013).
    Drawings
3.         The drawings filed on 2/17/2020 are accepted by the examiner. 
        IDS
4.          The IDS filed on 2/17/2020 are reviewed by the examiner.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claims 1, and 5-8 are objected to because of the following informalities:  
In Claim 1, the chemical expressions “ 
    PNG
    media_image1.png
    28
    33
    media_image1.png
    Greyscale
”, “ 
    PNG
    media_image2.png
    39
    62
    media_image2.png
    Greyscale
”, “,”
    PNG
    media_image3.png
    35
    93
    media_image3.png
    Greyscale
”are recited. .They seem to be unclear. Appropriate correction is required.
In Claim 5, the chemical expressions “ 
    PNG
    media_image4.png
    29
    138
    media_image4.png
    Greyscale
”, is recited. .This seems to be unclear. Appropriate correction is required.

In Claim 5, the terms “  Table 1”, and “ Example 2” are recited. .These expressions seem to be improper in the claim. The examiner recommends to remove them from the claim.  Appropriate correction is required.
In Claim 6, the chemical expressions “ 
    PNG
    media_image5.png
    36
    47
    media_image5.png
    Greyscale
”, is recited. .This seems to be unclear. Appropriate correction is required.
In Claims 7-8, the chemical expressions “ 
    PNG
    media_image6.png
    33
    149
    media_image6.png
    Greyscale
”is recited. . The expression  next to “HNBn2 seems to be erased. Appropriate correction is required.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, the phrase” Rings A and B” is recited . This expression is vague and indefinite because the claim does not specify which ring is labeled as “A” or “B”. An appropriate correction is required.  

In claim 1, the phrases “selected from hydrogen, a halogen group …or linear group” , “selected from: hydrogen, a cyclic or linear, alkyl group, or an aryl group”, and “selected from: hydrogen, a cyclic or linear, alkyl group, an alkoxide, a phenoxide, an aryl group, or a substituted amine” are recited. These expressions are vague and indefinite because the Markush expression would require a close ended “and “ instead of an open ended “or” in the end of the claim. An appropriate correction is required. 


In claim 2, the phrase” substituted amine “ is recited . This expression is vague and indefinite because in the absence of the specific moieties intended to effectuate modification by the “substitution” or attachment to the chemical core claimed, the term “substituted” renders the claims in which it appears indefinite in all occurrences wherein applicants fails to articulate by chemical name, structural formula or sufficiently distinct functional language, the particular moieties applicants regards as those which will facilitate substitution, requisite to identifying the composition of matter claimed. An appropriate correction is required. 

 In claims 1-2,5-8, the abbreviated chemical terms or synbols “ DME”  ,” OTBS “,” OTf” ,” DMAT“,”DMF”, “TBSCl”, “TMS”, “MS”, “RT”, “rt”, “4A” are recited. Those expressions are vague and indefinite because the claims do not have any definitions for them in the chemical formula.  An appropriate correction is required. 
 
In claims 2-3,5-8, the variable “ F5”  is recited. This expression is vague and indefinite because the claim does not have any definition for it in the chemical formula. 
An appropriate correction is required. 

 an enantioselective A3 coupling “ is recited . This expression is vague and indefinite because the terms” A3 coupling ” are undefined 
and the skilled artisan in the art is unable to figure out what is meant by 
the phrase” an enantioselective A3 coupling “.An appropriate correction is required.  

In claim 5, the limitation “ R is shown  in Table 1, Example 2” is recited. This expression is vague and indefinite because the claim does not have any definition for the variable “R” in the chemical formula.  Also, there are no Example 2 and Table 1 in the claim. An appropriate correction is required. 

The Close Prior Art 
Flavio et al (J. Am. Chem. Soc. 2013, 135, p. 14548-14551) published on Sept. 17, 2013) discloses an imidazole-based chiral biaryl P, N-ligand incorporating a 5-membered electron-rich heteroaromatic. The ligand is straightforward to prepare and has been demonstrated to be a superb catalyst for the enantioselective A3-coupling reaction. This prior art is close to the current invention   However, its priority date is later than the current provisional application date (Sept. 13, 2013).

Conclusion

Claims 1-8 are rejected. 
Claims 1, and 5-8 are objected.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR V OH whose telephone number is (571)272-0689.  The examiner can normally be reached on 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAYLOR V OH/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        4/20/2021